        Case: 1:20-cv-00634 Document #: 1 Filed: 01/28/20 Page 1 of 8 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 EILEEN M. ABAT, individually, and on
 behalf of all others similarly situated,

      Plaintiff,

 v.                                                       Case No. 1:20-cv-00634

 NEW RESIDENTIAL INVESTMENT
 CORPORATION d/b/a SHELLPOINT
 MORTGAGE SERVICING,

      Defendant.

                                   CLASS ACTION COMPLAINT

        NOW COMES Plaintiff, EILEEN M. ABAT, individually, and on behalf of all others

similarly situated, by and through her undersigned counsel, and pursuant to Fed. R. Civ. P. 23,

complaining of Defendant, NEW RESIDENTIAL INVESTMENT CORPORATION d/b/a

SHELLPOINT MORTGAGE SERVICING, as follows:

                                       NATURE OF THE ACTION

        1.         This action seeks damages for Defendant’s violations of the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(2).

                                               PARTIES

        4.         EILEEN M. ABAT (“Plaintiff”) is a natural person, who at all times relevant was

domiciled in this judicial district.


                                                    1
        Case: 1:20-cv-00634 Document #: 1 Filed: 01/28/20 Page 2 of 8 PageID #:1




        5.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

        6.     NEW RESIDENTIAL INVESTMENT CORPORATION d/b/a SHELLPOINT

MORTGAGE SERVICING (“Shellpoint”) is a prominent mortgage loan servicer that services

mortgage loans nationwide.

        7.     Shellpoint maintains its principal place of business in Greenville, South Carolina.

        8.     Shellpoint is a “debt collector” as defined by 15 U.S.C. §1692a(6) because (1) it

uses instrumentalities of interstate commerce and the mail in the course of servicing mortgage

loans; (2) the principal purpose of Shellpoint’s business is the collection of debt owed or due or

asserted to be owed or due another; and (3) it regularly collects mortgage debt owed to others.

                                 FACTUAL ALLEGATIONS

        9.     On February 21, 2013, Plaintiff executed a mortgage in favor of Quicken Loans

Inc. (the “Mortgage”).

        10.    The Mortgage secured the purchase of Plaintiff’s principal residence located at

5443 South Indiana Avenue, Apartment 3, Chicago, Illinois 60615 (the “Property”).

        11.    The Mortgage secured the repayment of a first mortgage loan in the amount of

$183,850.00 issued to Plaintiff to fund the purchase of the Property (the “Loan”).

        12.    After the origination of the Loan, Ditech Financial LLC (“Ditech”) acquired

servicing rights to the Loan.

        13.    On May 21, 2018, Plaintiff filed a Chapter 13 bankruptcy in the United States

Bankruptcy Court for the Northern District of Illinois.

        14.    Plaintiff duly scheduled Ditech as a secured creditor in her bankruptcy schedules.

        15.    On August 3, 2018, Plaintiff filed a Modified Chapter 13 Plan in her bankruptcy

case.

                                                2
       Case: 1:20-cv-00634 Document #: 1 Filed: 01/28/20 Page 3 of 8 PageID #:1




       16.     Plaintiff’s Modified Chapter 13 Plan provided:


               3.5     Surrender of collateral.

               Check one.

               □       None. If “None” is checked, the rest of § 3.5 need not be completed
                       or reproduced.

               ■       The debtor(s) elect to surrender to each creditor listed below the
                       collateral that secures the creditor’s claim. The debtor(s) request
                       that upon confirmation of this plan the stay under 11 U.S.C. § 362(a)
                       be terminated as to the collateral only and that the stay under § 1301
                       be terminated in all respects.

         Name of Creditor                             Collateral
         Ditech                                       5443 S. Indiana Ave., Unit 3, Chicago,
                                                      IL 60615

       17.     On August 27, 2018, the Bankruptcy Court confirmed Plaintiff’s Modified Chapter

13 Plan (“Confirmed Plan”).

       18.     On December 17, 2018, Ditech transferred the servicing rights to the Mortgage to

Shellpoint.

       19.     The Loan was in default at the time Shellpoint acquired servicing rights to the Loan.

       20.     On December 30, 2019, Shellpoint sent a loss mitigation correspondence addressed

to Plaintiff pertaining to the Property and Loan (“Defendant’s letter”).

       21.     Defendant’s letter (1) stated that the principal balance of the Loan was $167,325.15;

(2) invited Plaintiff to apply for loss mitigation options offered by Shellpoint; and (3) requested

Plaintiff’s financial information.

       22.     Defendant’s letter failed to disclose that Shellpoint is a “debt collector.”

       23.     Defendant’s letter was not Shellpoint’s initial communication with Plaintiff.



                                                  3
       Case: 1:20-cv-00634 Document #: 1 Filed: 01/28/20 Page 4 of 8 PageID #:1




        24.     Defendant’s letter is a “communication” as defined by 15 U.S.C. § 1692(a)(2) as

it conveyed information regarding the Loan to Plaintiff.

        25.     Defendant’s letter was sent in connection with the collection of the Loan.

        26.     As set forth below, Defendant’s letter failed to provide Plaintiff with essential

disclosures required by the FDCPA, thus depriving Plaintiff of information relating to the identity

of Shellpoint and its status as a debt collector.

                                     CLASS ALLEGATIONS

        27.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

        28.     Plaintiff brings this action pursuant to Fed. R. Civ. P. 23(b)(2) and 23(b)(3)

individually, and on behalf of all others similarly situated (the “Putative Class”), defined as

follows:


                All persons within the United States to whom (a) within the one (1) year
                prior to the filing of the original complaint and during its pendency; (b)
                received a correspondence from Shellpoint, the same as or substantially
                similar to the Letter sent to Plaintiff; (c) for purposes of collection upon a
                consumer debt in default; (d) in which Shellpoint failed to identify itself as
                a debt collector.


        29.     The following individuals are excluded from the Putative Class: (1) any Judge or

Magistrate Judge presiding over this action and members of their families; (2) Shellpoint,

Shellpoint’s subsidiaries, parents, successors, predecessors, and any entity in which Shellpoint or

their parents have a controlling interest and their current or former employees, officers and

directors; (3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for

exclusion from the Putative Class; (5) the legal representatives, successors or assigns of any such


                                                    4
       Case: 1:20-cv-00634 Document #: 1 Filed: 01/28/20 Page 5 of 8 PageID #:1




executed persons; and (6) persons whose claims against Shellpoint have been fully and finally

adjudicated and/or released.



        A.      Numerosity

        30.     Upon information and belief, the members of the Putative Class are so numerous

that joinder of them is impracticable.

        31.     The exact number of the members of the Putative Class is unknown to Plaintiff at

this time, and can be determined only through appropriate discovery.

        32.     The members of the Putative Class are ascertainable because the class is defined by

reference to objective criteria.

        33.     The members of the Putative Class are identifiable in that their names, addresses,

and telephone numbers can be identified in business records maintained by Shellpoint.

        B.      Commonality and Predominance

        34.     There are many questions of law and fact common to the claims of Plaintiff and the

Putative Class, and those questions predominate over any questions that may affect individual

members of the Putative Class.

        C.      Typicality

        35.     Plaintiff’s claims are typical of members of the Putative Class because Plaintiff and

members of the Putative Class are entitled to damages as result of Shellpoint’s failure to provide

required disclosures.

        D.      Superiority and Manageability

        36.     This case is also appropriate for class certification as class proceedings are superior

to all other available methods for the efficient and fair adjudication of this controversy.

                                                  5
         Case: 1:20-cv-00634 Document #: 1 Filed: 01/28/20 Page 6 of 8 PageID #:1




         37.    The damages suffered by the individual members of the Putative Class will likely

be relatively small, especially given the burden and expense required for individual prosecution.

         38.    By contrast, a class action provides the benefits of single adjudication, economies

of scale, and comprehensive supervision by a single court.

         39.    Economies of effort, expense, and time will be fostered and uniformity of decisions

ensured.

         E.     Adequate Representation

         40.    Plaintiff will adequately and fairly represent and protect the interests of the Putative

Class.

         41.    Plaintiff has no interests antagonistic to those of the Putative Class, and Shellpoint

has no defenses unique to Plaintiff.

         42.    Plaintiff has retained competent and experienced counsel in consumer class action

litigation.

                                       CLAIMS FOR RELIEF

                                            Count I:
                 Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)
                (On behalf of Plaintiff and the Members of the Putative Class)

         43.    All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                 Violations of 15 U.S.C. § 1692e(11)

         44.    Section 1692e of the FDCPA provides:

                A debt collector may not use any false, deceptive, or misleading
                representation or means in connection with the collection of any debt.
                Without limiting the general application of the foregoing, the following
                conduct is a violation of this section.


                                                   6
       Case: 1:20-cv-00634 Document #: 1 Filed: 01/28/20 Page 7 of 8 PageID #:1




               (11)    The failure to disclose in the initial written communication with the
                       consumer and, in addition, if the initial communication with the
                       consumer is oral, in that initial oral communication, that the debt
                       collector is attempting to collect a debt and that any information
                       obtained will be used for that purpose, and the failure to disclose in
                       subsequent communications that the communication is from a
                       debt collector, except that this paragraph shall not apply to a formal
                       pleading made in connection with a legal action.

                       15 U.S.C. § 1692e(11).

       45.     Shellpoint’s letter violated 15 U.S.C. § 1692e(11) because it failed to identify

Shellpoint as a debt collector as required by the express language of the FDCPA.

       WHEREFORE, Plaintiff on behalf of herself and the members of the Putative Class,

requests the following relief:

       A.      an order granting certification of the proposed class, including the designation of
               Plaintiff as the named representative and the appointment of the undersigned as
               Class Counsel;
       B.      a finding that Defendant violated 15 U.S.C. §1692e(11);
       C.      an order enjoining Defendant from further violation(s) of 15 U.S.C. §1692e(11);
       D.      an award of any actual damages sustained by Plaintiff and the Members of the
               Putative Class as a result of Defendant’s violation(s);
       E.      an award of such additional damages to Plaintiff, as the Court may allow, but not
               exceeding $1,000;
       F.      an award of such amount as the Court may allow for all other class members, not
               to exceed the lesser of $500,000 or 1 per centum of the net worth of Defendant;
       G.      an award of costs of this action, together with reasonable attorney’s fees as
               determined by this Court; and
       H.      an award of such other relief as this Court deems just and proper.




                                                 7
  Case: 1:20-cv-00634 Document #: 1 Filed: 01/28/20 Page 8 of 8 PageID #:1




Plaintiff demands a trial by jury.

Dated: January 28, 2020                        Respectfully Submitted,
                                               /s/ Mohammed O. Badwan
                                               /s/ Joseph S. Davidson
                                               Mohammed O. Badwan, Esq.
                                               Joseph S. Davidson, Esq.
                                               Counsel for Plaintiff
                                               Sulaiman Law Group, Ltd.
                                               Lombard, IL 60148
                                               Phone (630) 575-8180
                                               Fax: (630) 575- 8188
                                               mbadwan@sulaimanlaw.com
                                               jdavidson@sulaimanlaw.com




                                     8
